     Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION



BCS SOFTWARE, LLC,

         Plaintiff
                                         Case No. 6:21-cv-0050-ADA
         v.

OPEN TEXT, INC.

         Defendant.




                     PLAINTIFF BCS SOFTWARE, LLC’s
                  OPENING CLAIM CONSTRUCTION BRIEF
           Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 2 of 15




                                            TABLE OF CONTENTS




I. Introduction ............................................................................................................. 1
II. Disputed Claim Terms........................................................................................... 2
  A. File List………………………………………………………………………………… 2
  B. Independent of a File Path………………………………………………………………………… 4
  C. Internal Mail ......................................................................................................... 6
  D. Independent of a File Path and Unnavigable to by a User ..................... 8
III. Conclusion ............................................................................................................ 9
           Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 3 of 15




                                       TABLE OF AUTHORITIES




Cases


Azure Networks, LLC v. CSR PLC,
 771 F.3d 1336 (Fed. Cir. 2014) ..................................................................................... 1



Liebel-Flarsheim Co. v. Medrad, Inc.,
  358 F.3d 898 (Fed. Cir. 2004) ....................................................................................... 1



Phillips v. AWH Corp.,
 415 F.3d 1303 Fed. Cir. 2005)....................................................................................... 1



Thorner v. Sony Computer Entm’t Am. LLC,
 669 F.3d 1362 (Fed. Cir. 2012) ..................................................................................... 2




                                                              ii
          Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 4 of 15



                                       EXHIBITS


Exh No.                  Description

Exh. A                   U.S. Patent No. 8, 819,120




                                          iii
        Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 5 of 15




I.    Introduction

      Plaintiff BCS Software, LLC (“Plaintiff”) brought this case alleging

infringement of U.S. Patent No. 8,819,120 (the “’120 Patent”) (Exh. A) against

Defendant Open Text, Inc. (“Open Text” or “Defendant”).


      The Asserted Patent relates generally to file sharing systems. More

specifically, the invention claims systems and methods for the efficient and secure

sharing of data files over the internet as opposed to the cumbersome systems

described in the prior art.

      Defendant has proposed four (4) disputed terms for construction for claims 1, 6,

12, 15, 19, 20, and 21 of the ‘120 Patent. Plaintiff has proposed that each of these

terms need no construction and should have their plain and ordinary meaning, thus

adhering to the general rule that claim terms are given their plain and ordinary

meaning. Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc);

Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a

heavy presumption that claim terms carry their accustomed meaning in the

relevant community at the relevant time.”) (vacated on other grounds). By contrast,

most of Defendant’s proposed constructions improperly “read limitations from a

preferred embodiment into the claims” even though there is no “clear indication in the

intrinsic record that the patentee intended the claims to be so limited.” Liebel-

Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).



                                             1
         Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 6 of 15



II.     DISPUTED CLAIM TERMS



        A.    Term 1: “File List”

 Term                  Claims             Plaintiff’s           Defendant’s
                                          Construction          Construction


 File List            1, 6, 12, 15, 19,   No construction       logic interface
                                          necessary/plain       maintained on the
                      20, and 21          and ordinary          client machine that
                                          meaning               provides bulletin board
                                                                functions to allow
                                          or in the             downloading of files
                                          alternative, “logic
                                          interface
                                          displayed on a
                                          client machine
                                          that allows a user
                                          to download from
                                          or upload files to
                                          a store on a
                                          network”


        The disputed claim term “file list” and the related intrinsic evidence provide

no basis to deviate from the general rule of plain and ordinary meaning. The “only

two exceptions to [the] general rule” that claim terms are construed according to

their plain and ordinary meaning are when the patentee (1) acts as his/her own

lexicographer or (2) disavows the full scope of the claim term either in the

specification or during prosecution.” Thorner v. Sony Computer Entm’t Am. LLC,

669 F.3d 1362, 1365 (Fed. Cir. 2012). As shown below, neither exception applies

here.

                                                2
           Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 7 of 15



      According to the specification of the ‘120 Patent (Exh. A), the term “file list” is

defined as providing a logic interface that is displayed on the client machine of a

registered user such that the user can download a file using the interface’s bulletin

board functions.    Therefore, the file list provides a logic interface, and the logic

interface must be displayed on the client machine which is not the same as being

maintained on the client machine.


      By way of reference, one should consider Column 8, Lines 15-22 of the ‘120

Patent (Exh. A): “According to one aspect of the present invention, the stores 232, 234

or 236 can not be navigated in accordance with a path, instead a file list or an interface

thereto 240, 242 or 244 is simply provided to indicate a logic interface to which a

registered user can upload a file or from which a file can be downloaded. The file lists

240, 242 and 244 are typically displayed in a client machine executing the client

module.”


      One should also consider Column 11, Lines 23-29 of the ‘120 Patent (Exh. A)

which provides that “Instead of widely spreading a file as an attachment to a group of

users via email, the file list, as the name suggests, serves as a bulletin board to

announce what files are available for a user, users in a workgroup or all registered

users. Instead of sharing a file instantly with all users, the file list provides a logic

interface from which a user can download one or more available files when needed.”




                                            3
         Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 8 of 15



      Accordingly, Defendant’s proposed construction for the claim term “file list”

should be disregarded.


       B. Term 2: “Independent of a File Path”

  Term               Claims             Plaintiff’s                  Defendant’s
                                        Construction                 Constructio
                                                                     n

  Independent of     1, 12, and 19      No construction              Indefinite
  a File Path
                                        necessary/plain and
                                        ordinary meaning

                                        Or in the alternative,
                                        “without the user having
                                        knowledge as to where a
                                        store behind the file list
                                        is located on a network”

      Defendant proffers that the claim term “independent of a file path” is indefinite.

 For at least the reasons set forth below, Defendant’s position lacks merit.


      According to the specification of the ‘120 Patent (Exh. A), “independent of a file

 path” is defined as access to a file where the user does not have knowledge as to where

 the file is stored. When the user is viewing or downloading a file, the path to the

 physical store (where the file is stored) is unknown to the user.




                                             4
        Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 9 of 15



      By way of example, one should consider Column 7, Lines 12-23 of the ‘120 Patent

(Exh. A) which provides that different from shared network storage or directory on a

network that allows a user to place a file therein and others to copy from, the file list,

as shown as Files section 216 in FIG. 2A.


      It is well known in the art that a commonly shared folder or directory is often

recognized with a network path or path, for example, //root/xyz/public which indicates

a network storage drive “xyz” is allocated a folder “public”. To access the folder, one

needs to navigate there by following the path. On the contrary, the user does not have

the knowledge as to where a store behind the file list is located on a network in the

present invention.


      Accordingly, there is no basis for finding that the claim term “independent of a

file path” is indefinite.




                                            5
        Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 10 of 15



      C. Term 3: “Internal Mail”


 Term                 Claims          Plaintiff’s                  Defendant’s
                                      Construction                 Construction

 Internal Mail       12 and 19        No construction              Private electronic
                                      necessary/plain and          communication system
                                      ordinary meaning             that permits email
                                                                   exchanges only among
                                      Or in the alternative,       registered users served
                                      “private electronic          by a server for a group
                                      communication that           collaboration platform,
                                      includes exchange of         and does not use email
                                      messages only among
                                                                   servers or email
                                      registered users served
                                                                   addresses in delivering
                                      by a server”
                                                                   email messages




      Defendant’s proposed construction of “internal mail” introduces limitations that

are not present in any embodiment set forth in the specification of the ‘120 Patent. To

the contrary, and according to the preferred embodiment, “internal mail” is defined

as i-mail and is expressly distinguished over conventional emails by specifying that

i-mails are exchanged without using email servers and email addresses.

      By way of example, one should consider Column 9, Lines 14-23 of the ‘120

Patent (Exh. A): “According to one aspect of the present invention, as part of the

collaborative system, an internal email or “i-mail” is provided.




                                              6
       Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 11 of 15



      One of the advantages of the i-mail is that no other but the registered users

may communicate with each other. Unlike the prior art email systems that operate

on email addresses, such as john@aol.com, i-mail relies on an identifier of a user, an

exemplary identifier is 8723″ that is associated with “john”, wherein “john” is for

recognition by all registered users and “8723” is for the server to route messages

properly to the right recipient.”

      Accordingly, this Court should disregard Defendant’s proposed construction

of the term “internal mail”.

      D. Term 4: “Independent of a File Path and Unnavigable to by a User”


 Terms                 Claims        Plaintiff’s             Defendant’s
                                     Construction            Construction


Independent of a
                    1, 12, and 19 No construction           Term “independent of a
File Path and
                                  necessary/plain           File Path” is indefinite.
Unnavigable to by a
                                  and ordinary              Otherwise, no
User
                                  meaning                   construction is
                                                            necessary.”
                                     Or in the
                                     alternative,
                                     “without the user
                                     having
                                     knowledge as to
                                     where a store
                                     behind the file
                                     list is located on a
                                     network”




                                              7
         Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 12 of 15



         Plaintiff and Defendant agree that no construction is necessary for the second

portion of the disputed term: “and unnavigable to by a User”, as it should be given

its plain and ordinary meaning.

         Regarding the first portion of the disputed term: “independent of a file path”,

Defendant can not establish that it is indefinite for at least the reasons set forth

below.

         According to the specification of the ‘120 Patent (Exh. A), “independent of a

file path” is defined as access to a file where the user does not have knowledge as to

where the file is stored. When the user is viewing or downloading a file, the path to

the physical store (where the file is stored) is unknown to the user.

         Additionally, it is well known in the art that a commonly shared folder or

directory is often recognized with a network path or path, for example,

//root/xyz/public which indicates a network storage drive “xyz” is allocated a folder

“public”. To access the folder, one needs to navigate there by following the path.




                                             8
       Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 13 of 15




III.   Conclusion

       Plaintiff respectfully asks this Court to reject Defendant’s insupportably

narrow constructions for the terms addressed above and to instead adopt Plaintiff’s

proposal that the terms need not be construed and that the plain and ordinary

meaning of the terms, as evidenced by the words of the claims themselves, be

adopted.   In the alternative, Plaintiff respectfully asks this Court to adopt its

proposed constructions of the disputed terms proffered herein.




                                            9
      Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 14 of 15



Dated: July 30, 2021             Respectfully submitted,

                                 _/s/_Thomas G. Fasone III_


                                 Thomas G. Fasone, III
                                 Texas State Bar No. 0785382
                                 tfasone@inventorsfirst.com
                                 Inventors First Law Group, PLLC
                                 2355 Thomas Ave, No. 2010
                                 Dallas, Texas 75201
                                 Telephone: (214) 402-5101



                                 Raymond W. Mort, III
                                 Texas State Bar No. 0791308
                                 raymort@austinlaw.com
                                 THE MORT LAW FIRM, PLLC
                                 100 Congress Ave, Suite 2000
                                 Austin, Texas 78701
                                 Tel/Fax: (512) 865-7950
       Case 6:21-cv-00050-ADA Document 28 Filed 07/30/21 Page 15 of 15



                          CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to

electronic service are being served on July 30, 2021, with a copy of this document

via the Court’s CM/ECF.


                                                   /s/ Thomas G. Fasone III

                                                  Thomas G. Fasone III
